DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-30, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemeyer et al (US 2020/0011644) [hereinafter Hemeyer] in view of Haberman (US 10,563,966).
Regarding claims 20-23, Hemeyer discloses a dispenser 100 for dispensing powder for firearm ammunition, the dispenser comprising: a base 102 configured to rest on a horizontal support surface; a scale  supported by the base (Par. 0024; a hopper 104 supported by the base and configured to hold a supply of powder; and a conveyor tube 112/114 supported by the base and rotatable about a conveyor tube axis to dispense powder from the hopper to the scale (Par. 0035-0036).
Hemeyer the conveyor  does not expressly disclose that the tube arranged with respect to the base such that the conveyor tube axis extends distally from the hopper at an upward angle when the base is resting on the horizontal support surface.
Haberman teaches that it is known in the art of dispensers for powder for firearm ammunition to have a conveyor tube 42 extends generally transversely of the tubular member 51, wherein the longitudinal axis A-A is at an angle relative to the plane of the bottom of the pad 72, preferably in the range of between about +5° (tube sloping uphill to the outlet end 82) and −10° from horizontal (tube sloping downhill to the outlet end 82).  Applicnat should note that the tube can slope from -10 to +5 degrees which is within the inclusive range of 0-15 degrees (regarding claim 21), 0.5 - 3 degrees (regarding claim 22) and includes 1 degree (regarding claim 23).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hemeyer such that the conveyer tube was angled upward, in view of Haberman to obtain the desired result of controlling the flow of ammunition powder out of the conveyer tube.  
Regarding claim 24, Hemeyer discloses wherein the scale includes a powder support 110 and the base includes a height adjustable foot 128 configured to rest on the horizontal support surface, the height adjustable foot being configured to be adjustable in height for horizontally leveling the powder support (Par. 0024: “The leveling legs 128 may be used to adjust the height of one or more portions of the housing 102 to place the scale in a level space, thus increasing the accuracy of the scale.”).
Regarding claim 25, Hemeyer discloses wherein the powder support 110 defines a plane, and the conveyor tube axis is at an angle relative to the plane (Fig. 1).

Regarding claim 26, Hemeyer discloses, wherein the scale includes a powder support and the base includes one or more height adjustable feet configured to rest on the horizontal support surface, the height adjustable feet being configured to be adjusted in height for horizontally leveling the powder support (Par. 0022).
Hemeyer does not expressly disclose four feet.  Haberman teaches that it is known in the art of dispensers to have 4 feet.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hemeyer such that there were 4 adjustable feet, in view of Haberan, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 27, Hemeyer discloses wherein the powder support defines a plane, and the conveyor tube axis is at an angle relative to the plane (Fig. 1).
Regarding claim 28, Hemeyer discloses wherein the scale includes a scale sensor, the scale sensor (Par. 0024; “housing 102 may further include a second portion 108, the surface of which may include a scale plate 110 included in, and operatively coupled to a high-accuracy scale mechanism [scale sensor] disposed within the housing 102”)  positioned and configured to generate a scale signal in response to powder supported by the scale.
Regarding claim 29, Hemeyer discloses  a motor operatively connect to the conveyor tube and configured to rotate the conveyor tube about the conveyor tube axis (Par. 0035: “One or more motors may be disposed within the housing and coupled to the first barrel 112 and the second barrel 114. The motors may drive rotation of the barrels”).

Regarding claim 30, Hemeyer discloses a powder dispenser controller configured to receive the scale signal, the powder dispenser controller configured to operate the motor to control rotation of the conveyor tube to dispense powder to the scale (Par. 0053).
Regarding claim 33, Hemeyer discloses a user interface 124 adapted to receive user input representative of a target mas of powder to be dispensed to the scale and to generate a target mass signal based on the received user input, the powder dispenser controller being configured to receive the target mass signal.  Applicant should note that It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Hemeyer and Haberman, as applied to claims 20-30 and 33, and further in view of Todd (US 2017/0219326).
Regarding claim 38, the combination of Hemeyer and Haberman teaches a calibration mode (Hemeyer: Par. 0032) but does not expressly teach a tangible storage medium storing powder dispenser controller executable dispensing instructions that, when executed by the powder dispenser controller: rotate the conveyor tube to dispense a first amount of powder to the scale, determine a dispensing characteristic of the powder based on the dispensing of the first amount of powder to the scale, and after dispensing the first amount of powder to the scale, dispense a second amount of powder to the scale by rotating the conveyor tube in a manner based on the determined dispensing characteristic.
Todd teaches an analogous device with  a tangible storage medium storing powder dispenser controller executable dispensing instructions that, when executed by the powder dispenser controller: rotate the conveyor tube to dispense a first amount of powder to the scale, determine a dispensing characteristic of the powder based on the dispensing of the first amount of powder to the scale, and after dispensing the first amount of powder to the scale, dispense a second amount of powder to the scale by rotating the conveyor tube in a manner based on the determined dispensing characteristic (Fig. 5-7; Par. 0031-0036).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the combination of Hemeyer and Haberman such that the powder dispenser had a non- transitory tangible storage medium coupled to the powder dispenser controller, the non-transitory tangible storage medium storing powder dispenser controller executable instructions as claimed, in view of Todd, to obtain the desired result of increasing the precision and efficiency of the system reaching a selected powder amount.
Allowable Subject Matter
Claims 31-32, 34-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641